Citation Nr: 0102624	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  97-33 960A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Evaluation of prostate cancer, status post irradiation, 
currently rated 60 percent disabling.

2.  Whether new and material evidence has been submitted to 
re-open a claim for service connection for the residuals of a 
left eye injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The appellant had active duty service from February 1952 to 
August 1973.  This appeal comes before the Board of Veterans' 
Appeals (Board) from rating decisions from the Department of 
Veterans Affairs (VA) Regional Office (RO).  

In a November 2000 written presentation, the appellant's 
representative indicates that the appellant was basically 
housebound and unable to secure substantially gainful 
employment.  The record indicates that the RO denied 
entitlement to a total disability rating due to individual 
unemployability by an August 2000 rating decision.  The 
appellant was notified of the rating decision on August 4, 
2000.  A notice of disagreement is not of record as of yet 
and the appellant has up to one year from August 4, 2000, to 
file a notice of disagreement.  The representative's 
arguments are referred to the RO for appropriate action.

The pertinent provisions of 38 U.S.C.A. § 7105 and 38 C.F.R. 
§ 20.200 state that an appeal consists of a timely filed 
notice of disagreement and, after a statement of the case has 
been furnished, a timely filed substantive appeal.  The Board 
notes that the appellant was denied entitlement for clothing 
allowance and that he was notified of the RO's denial by 
means of a November 24, 1999, letter.  A notice of 
disagreement was received in December 1999.  The RO has noted 
on the notice of disagreement that it was sent to the 
Montgomery VA Medical Center for a supplemental statement of 
the case.  The record before the Board does not include a 
statement of the case (SOC).  The Board will remand for the 
issuance of a SOC (if one has not already been issued) on the 
issue of entitlement to clothing allowance.   See Manlincon 
v. West, 12 Vet. App. 238, 240 (1999).

In a statement dated in October 1993, the appellant reported 
that he had various conditions during service.  The RO should 
seek clarification as to whether and for what disorder(s) the 
appellant was seeking service connection by that statement, 
and to adjudicate any claims raised (and not already 
adjudicated).  It is also noted that in a statement dated in 
September 1994, the appellant indicated that he had a stroke 
in 1991 due to his exposure to Agent Orange.  This matter is 
also referred to the RO for appropriate action.

The issue of whether new and material evidence has been 
submitted to re-open a claim for service connection for the 
residuals of a left eye injury is remanded to the RO as 
discussed below.


FINDING OF FACT

The residuals of prostate cancer, status post irradiation, 
consist of urinary incontinence, requiring the wearing of 
diapers which must be changed more than 4 times per day.


CONCLUSION OF LAW

The criteria for a rating in excess of 60 percent for 
prostate cancer, status post irradiation, have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.7, 4.115(a), Diagnostic Code 7528 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By a June 1997 rating decision, the appellant was awarded 
service connection for prostate cancer, status post 
irradiation, secondary to exposure to herbicides.  Service 
connection was effective from November 7, 1996, the date that 
the presumptive disabilities covered by 38 C.F.R. § 3.309(e), 
regarding herbicide exposure, were expanded to include 
prostate cancer.  61 Fed. Reg., No. 217, 57586-57589 
(November 7, 1996).  He was then awarded a noncompensable 
rating.  A November 1998 rating decision increased the 
disability rating to 10 percent, effective from November 7, 
1996.  An August 1999 rating decision increased the 
disability rating to 60 percent, effective from November 7, 
1996.  He was also awarded special monthly compensation due 
to loss of use of a creative organ.  The issue of entitlement 
to a rating in excess of 60 percent remains before the Board.  
Cf. AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has 
filed a notice of disagreement as to an RO decision assigning 
a particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal). 

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating disabilities (Schedule) which is 
based on average impairment of earning capacity.  Separate 
diagnostic codes (DC) identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2000).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2000).

The appellant's prostate cancer, status post irradiation, may 
be evaluated by application of the criteria set forth under 
Diagnostic Code 7528.  Pursuant to the provisions of 
Diagnostic Code 7528, a 100 percent evaluation is warranted 
when the evidence indicates malignant neoplasms of the 
genitourinary system.  A note to this code section states 
that if there has been no local reoccurrence or metastasis 
following the cessation of surgical, x-ray, antineoplastic 
chemotherapy or other therapeutic procedure, a rating of 100 
percent shall continue with a  mandatory VA examination at 
the expiration of six months.  Any change in evaluation based 
upon that or any subsequent examination shall be subject to 
the provisions of 38 C.F.R. § 3.105(d).  If there has been no 
local reoccurrence or metastasis, the residuals are to be 
rated as voiding dysfunction or renal dysfunction, whichever 
is predominant.  

The medical evidence indicates that the appellant received 
radiation therapy for stage II prostate cancer from February 
to April 1996.  VA examination in April 1997 indicates that 
there was no evidence of any recurrence.  His complaints at 
that time were urinary hesitancy and decreased stream.  An 
April 1999 VA examination report indicates that he had 
urinary incontinence and impotence, and that he was required 
to wear diapers.  No other renal or bladder problems were 
reported.  His disability caused moderate to moderately 
severe functional impairment.  VA examination in March 2000 
indicates that the appellant had not had recurrence of the 
cancer since his radiation treatment in 1996.  The examiner 
indicated that the residuals of the prostate cancer included 
urinary incontinence and impotence.   

As reported above, the record does not indicate any 
recurrence of the cancer since radiation treatment ended in 
April 1996.  Diagnostic Code 7528 allows for a 100 percent 
rating for 6 months following cessation of radiation therapy, 
after which time, if there has been no recurrence of the 
cancer, the residuals are to be rated as voiding or renal 
dysfunction, whichever is predominant.  In this case, as 
entitlement to service connection was not granted until 
November 1996, more than 6 months after the cessation of 
radiation therapy, and as there have been no recurrences, a 
100 percent rating is not warranted and 38 C.F.R. § 3.105(e) 
is not for application.  

As reported above, the residuals of the appellant's prostate 
cancer consist of voiding dysfunction.  The clinical records 
do not show evidence of renal dysfunction.  The maximum 
rating allowed under the criteria set forth for evaluating 
voiding dysfunction is 60 percent.  38 C.F.R. § 4.115(a).  
The appellant has been awarded a 60 percent rating effective 
from the date that entitlement to service connection was 
established.  Since he has been awarded the maximum rating 
allowed by the Schedule, entitlement to an increased 
schedular rating is denied.  The Board has considered whether 
a "staged" rating is appropriate.  See Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  The record, however, does not 
support assigning different percentage disability ratings 
during the period in question.  

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  
Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (2000).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

In this case, the Board does not find that the RO should have 
referred the case for an extraschedular rating.  The Board 
notes that the appellant has not required frequent periods of 
hospitalization, which would make application of the regular 
schedular criteria impractical.  The record also does not 
show that his prostate disability alone has markedly 
interfered with his employment so as to make application of 
the regular schedular criteria impractical.  Obviously, his 
prostate disability has an impact on his employability.  
However, this is anticipated by the schedular criteria and 
the 60 percent rating is of itself recognition of such 
impairment.  The Board notes the appellant's assertion that 
his prostate condition essentially renders him unemployable 
and housebound because he wets his clothes; however, the 
record indicates that he wears adult diapers.  The medical 
records do not report any complaints of wetting clothes.  The 
medical evidence also indicates that his functional 
impairment due solely to his prostate condition is moderate 
to moderately severe.  It is additionally noted that he has 
numerous nonservice connected conditions, to include the 
residuals of a stroke, which affect his employment status.  
In short, the Board finds that the disability picture in this 
case, due solely to the service connected prostate condition, 
is not so exceptional or unusual so as to require referral 
for the assignment of an extraschedular rating, and that the 
60 percent schedular rating is appropriate and sufficient in 
this case.   


ORDER

Entitlement to an increased rating for prostate cancer, 
status post irradiation, is denied.


REMAND

Entitlement to service connection for a left eye disability 
was denied by the RO in January 1983.  The RO's May 1998 
rating decision and December 1998 SOC, as well as subsequent 
SSOC, addressed the claim as entitlement to service 
connection for a left eye condition.  This matter is being 
remanded for the RO to address the issue as whether new and 
material evidence has been submitted.

As noted above, in December 1999 the appellant filed an NOD 
with the denial of a clothing allowance, and a notation 
indicates that the matter was sent to a VA medical center for 
the issuance of a SSOC.  Although an SSOC may have been 
issued, the record before the Board does not show that an SOC 
or SSOC has been issued regarding entitlement to clothing 
allowance.  In Manlincon supra, the U.S. Court of Appeals for 
Veterans Claims (Court) indicated that in a case in which a 
veteran expressed disagreement in writing with an RO decision 
and the RO failed to issue an SOC, the Board should remand 
the issue to the RO, not refer it there, for issuance of an 
SOC.  The appellant is hereby advised of the necessity of 
perfecting an appeal by filing a timely substantive appeal.  
See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.200 
(2000).  The purpose of the REMAND of this issue is to comply 
with the Court's decision in Manlincon v. West, 12 Vet. App. 
238, 240-241 (1999).  Only if the appellant completes/has 
completed his appeal of the issue of entitlement to clothing 
allowance should this matter be returned to the Board.  See 
38 U.S.C.A. § 7105(a) (West 1991).

Accordingly, this case is REMANDED for the following:

1.  The RO should furnish the appellant 
with a SOC as to the issue of entitlement 
to clothing allowance, if one has not 
already been furnished.  This issue 
should not be returned to the Board 
unless a timely appeal is/has been filed.

2.  The RO should adjudicate the issue of 
whether new and material evidence has 
been received to reopen a claim for 
service connection for the residuals of a 
left eye injury.

If the benefit sought on appeal remains denied, following the 
appropriate appellate procedures, to include issuance of a 
supplemental statement of the case, the claim should be 
returned to the Board.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 



